 

image1.jpeg [vstm20191231ex103748135001.jpg]

CONSULTING AGREEMENT

 

This Consulting Agreement dated as of June 27, 2019 (this “Agreement”) defines
the terms upon which Verastem, Inc. (hereinafter referred to as “Verastem”) has
agreed to engage the consulting services of Joseph Lobacki (“Consultant”).

 

1.



Consulting Services. Consultant shall provide consulting services to Verastem in
the field all as

more particularly described on Exhibit A (the “Engagement”). Robert Gagnon, of
Verastem (the “Verastem Contact”), shall coordinate all consulting activities to
be performed under this Agreement. Please send all reports and other
communications to the Verastem Contact.

Verastem may designate a different Verastem Contact by written notice to
Consultant.

 

a.



Time Commitment. Consulting services will be provided to Verastem from time to
time upon Verastem’s request. Consultant is expected to be available to Verastem
personnel by phone, email or facsimile.

 

1.



Term. This consulting engagement shall commence on June 29, 2019 and shall
continue until January 15, 2020, unless extended by mutual written consent or
sooner terminated as provided below (the “Consultation Period”). Either party to
this Agreement may terminate this consulting engagement upon 30 days prior
written notice to the other party, for any reason and without prejudice to any
right or remedy Consultant may have due to any failure of the other party to
perform Consultant’s obligations under this Agreement. In the event of such
termination, Consultant shall be entitled to payment for services performed and
expenses paid or incurred prior to the effective date of termination. All
obligations under this Agreement, which by their nature are intended to continue
beyond the termination of the Consultation Period, shall survive a termination
by either or both parties of the Consultation Period.

 

2.



Compensation.

 

a.



Consulting Fees. Verastem shall pay Consultant $350.00 per hour for each hour
spent, up to a maximum of $220,000 over the term of the Agreement, by the
Consultant in the performance of consulting, advisory or related services for
Verastem, payable within 45 days of the end of each month upon presentation of a
Verastem approved invoice by Consultant fully detailing the time spent and tasks
performed by Consultant. Invoices should reference this Agreement and should be
submitted to: Accounts Payable, Verastem, Inc., 117 Kendrick Street, Suite 500,
Needham, MA 02494 or via email at  ap@verastem.com.

 

b.



Reimbursement of Expenses. Verastem will pay for any reasonable travel, meals
and lodging expenses associated with the performance of consulting services
hereunder upon receipt of appropriate and complete documentation on Verastem
approved invoice forms. Verastem may also provide or directly pay vendors to
provide you with reasonable travel, lodging, and meals when you are providing
services hereunder.

 

3.



Confidential Information; Inventions and Patent Filings.

a.



Confidential Information. Consultant acknowledges that Consultant’s relationship
with Verastem is one of high trust and confidence and that in the course of
Consultant’s service to Verastem Consultant will have access to and contact with
Confidential Information (as  defined below). Consultant will not, during the
Consultation Period or at any time within two years thereafter, disclose to
others (including other third parties already under an obligation of

1




confidentiality to Verastem), or use for Consultant’s benefit or the benefit of
others, any Confidential Information or Invention (as defined below). Without
limiting the foregoing, you agree that you shall not trade any securities of
Verastem based upon any confidential information learned pursuant hereto.

I.



For purposes of this Agreement, Confidential Information shall mean all
information (whether or not patentable or copyrightable) owned, possessed or
used by Verastem, including, without limitation, any Invention, formula, trade
secret, process, prototype, device, equipment, research, report, technical data,
know-how, technology and marketing or business plan, that is communicated to,
learned of, developed or otherwise acquired by Consultant in the course of
performing consulting services for Verastem hereunder.

 

II.



Consultant’s obligations under this Section shall not apply to any information
that Consultant demonstrates (i) is or becomes known to the general public under
circumstances involving no breach by Consultant or others of the terms of this
Section, or (ii) is in the Consultant’s possession at the time of disclosure
otherwise than as a result of a prior disclosure by Verastem to Consultant or by
a third party to Consultant where that third party is or was under an obligation
of confidentiality with respect thereto. In addition, Consultant will not be
liable to Verastem for trade secret misappropriation if Consultant discloses a
trade secret (a) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law and (b) in any document filed under
seal in a lawsuit or other proceeding.

 

III.



Consultant represents that Consultant’s engagement as a consultant with Verastem
and performance under this Agreement does not, and shall not, breach any
agreement that obligates Consultant to keep in confidence any trade secrets or
confidential or proprietary information of Consultant or of any other party or
to refrain from competing, directly or indirectly, with the business of any
other party. Consultant shall not disclose to Verastem any trade secrets or
confidential or proprietary information of any other party.

 

b.



Inventions. All inventions, discoveries, data, technology, designs, innovations
and improvements related to the Engagement or business of Verastem (including
without limitation all inventions and improvements relating to Verastem
prototypes or products) which are made, conceived or reduced to practice by
Consultant, solely or jointly with others, during the Consultation Period shall
be the sole property of Verastem. In addition, all inventions, discoveries,
data, technology, designs, innovations and improvements which are made,
conceived or reduced to practice by Consultant, solely or jointly with others,
during the Consultation Period or thereafter, shall be the sole property of
Verastem, if resulting or derived from Confidential Information (the inventions
referenced in the first two sentences being hereinafter referred to as
"Inventions"). Consultant hereby assigns to Verastem all rights Consultant has
in Inventions and any and all related patents, copyrights, trademarks, trade
names, and other industrial and intellectual property rights and applications
therefor, in the United States and elsewhere and appoints any officer of
Verastem as Consultant’s duly authorized attorney to execute, file, prosecute
and protect the same before any government agency, court or authority. Upon the
request of Verastem and at Verastem's expense, Consultant shall execute such
further assignments, documents and other instruments as may be necessary or
desirable to fully and completely assign all Inventions to Verastem and to
assist Verastem in applying for, obtaining and enforcing patents or copyrights
or other rights in the United States and in any foreign country with respect to
any Invention. Consultant shall promptly disclose all relevant Inventions to
Verastem in writing.

 



2




 

c.



Patent Filings. In order to preserve Verastem’s rights under this Agreement,
during the Consultation Period and for two (2) years thereafter, Consultant
shall submit to Verastem for review, on a confidential basis, any relevant
patent applications naming Consultant or its agents, employees or
representatives as an inventor, either alone or with others, which Consultant or
any third party intends to file with any U.S. or international patent offices.
Such applications must be submitted to Verastem at least 30 days in advance of
any filing with a U.S. or international patent office. If Verastem determines in
good faith, within this 30-day period, that the filing of such an application
would be contrary to its intellectual property rights under this agreement,
Consultant will amend the proposed patent application to remove any language
that is determined by Verastem to be contrary to its intellectual property
rights.

 

d.



Third Party Information. Consultant understands that Verastem has received and
in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Verastem’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During Consultation Period and thereafter, Consultant will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than Verastem personnel who need to know such information in
connection with their work for Verastem) or use, except in connection with
Consultant’s work for Verastem, Third Party Information unless expressly
authorized by an officer of Verastem in writing.

 

e.



No Improper Use of Information of Prior Employers and Others. During the
Consultation Period, Consultant will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person or entity to whom Consultant has an obligation of confidentiality,
and Consultant will not bring onto the premises of Verastem any unpublished
documents or any property belonging to any former employer or any other person
or entity to whom Consultant has an obligation of confidentiality unless
consented to in writing by that former employer or person. Consultant will use,
in the performance of Consultant’s duties only, information which is generally
known and used by persons with training and experience comparable to
Consultant’s own, which is common knowledge in the industry or otherwise legally
in the public domain, or which is otherwise provided or developed by Verastem.

 

4.



Company Property. All materials and property provided to Consultant (including
all samples, equipment, prototypes, devices, reports, communications, drawings,
notes, and analyses), or produced by Consultant, in connection with the
performance of services under this Agreement shall be the exclusive property of
Verastem. Consultant will keep in Consultant’s custody and control any such
materials or property that Consultant receives or develops, and will return the
same to Verastem upon the termination of the Consultation Period or at
Verastem’s request. Consultant agrees to treat such materials and property with
at least the same degree of confidentiality and care that it keeps Consultant’s
own materials and property. No materials containing proprietary information may
be thrown in the trash unless the same are shredded.

 

5.



Use of Name. Verastem may identify Consultant to third parties and in written
literature as a consultant to Verastem.

 

 

 





3




6.



Independent Contractor Status. Consultant shall perform all services under this
Agreement as an “independent contractor” and not as an employee or agent of
Verastem. Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Verastem or
to bind Verastem in any manner.

 

7.



Representations and Warranties. Consultant represents and warrants that
Consultant has no duty or obligation to any third party with respect to the
Engagement. Consultant further represents and warrants that the services covered
by this Agreement are not in violation of any other agreement or obligation by
which Consultant is bound.

 

8.



Release and Indemnification. In no event shall Consultant be liable to the
Company or any other party, whether a claim be in tort, contract or otherwise,
for any consequential, indirect, lost profit or similar damages relating the
services provided under this Agreement.

 

9.



Notice. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed:

 

If to Verastem:

Verastem, Inc.

117 Kendrick Street, Suite 500

Needham, MA 02494

 

Attn: Verastem Contact,

With a copy to Verastem General Counsel

 

If to Consultant:

Joseph Lobacki

55 Commercial Wharf, Unit 8

Boston, MA 02110

 

10.



Miscellaneous. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement. This Agreement may be
amended or modified only by a written instrument executed by both Verastem and
the Consultant. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts. This Agreement
shall be binding upon, and inure to the benefit of, both parties and their
respective successors and assigns, including any corporation with which, or into
which, Verastem may be merged or which may succeed to its assets or business,
provided, however, that the obligations of the Consultant are personal and shall
not be assigned by Consultant. If any of the provisions of this Agreement is
found to be unenforceable or prohibited by any applicable law, such provision
shall be ineffective only to the extent of such unenforceability or prohibition
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

 

***Rest of page left blank intentionally***

 



4




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

 

 

 

VERASTEM, INC.

CONSULTANT

 

 

By:   /s/ Peter Pellegrino

By:   /s/ Joseph Lobacki

Name:   Peter Pellegrino

Name:   Joseph Lobacki

Title:   Vice President, Corporate Controller & Treasurer

                   duly authorized

Title: 

 

                   duly authorized

 

 

 

 

 

 

 

 



5




Exhibit  A

 

 

Consultant will provide ad hoc projects related to the commercialization of
COPIKTRA, as may be requested from time to time by the Company and under the
direction of the Company’s management.

6

